215 Ga. 577 (1959)
111 S.E.2d 215
KEENER
v.
KING HARDWARE COMPANY et al.
20678.
Supreme Court of Georgia.
Argued October 14, 1959.
Decided November 4, 1959.
J. Sidney Lanier, for plaintiff in error.
Jerome M. Levy, Levy, Buffington & Levy, contra.
HEAD, Justice.
Joe Keener filed a petition against King Hardware Company and others, to temporarily and permanently enjoin the levy of an execution upon his property and to have the execution declared void. The petition was dismissed on oral motion in the nature of a general demurrer, and the exception is to that judgment. Counsel for the defendants in error filed a motion in this court to dismiss the writ of error upon the ground that, subsequently to the signing of the bill of exceptions, the plaintiff in error had paid the judgment in full. In oral argument in this court counsel for the plaintiff in error admitted that the judgment had been paid. Held:
Payment of the judgment by the plaintiff in error made the issues sought to be made by his petition moot, and the writ of error must be dismissed. Edwards v. Edwards, 212 Ga. 291 (92 S.E.2d 17).
Writ of error dismissed. All the Justices concur.